         Case 1:19-cv-03711-WHP Document 21 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   :
 CHRISTOPHER SAWYER,                               :
                                                   :
                        Plaintiff,                 :
                                                   :         19cv3711
                -against-                          :
                                                   :         ORDER
 THE PORT AUTHORITY OF NEW YORK                    :
 AND NEW JERSEY, PORT AUTHORITY                    :
 POLICE OFFICER HARRY MARTINEZ                     :
 SHIELD # 3466, AND PORT AUTHORITY                 :
 POLICE OFFICER TIMOTHY HARRIS                     :
 SHIELD #3230,                                     :
                                                   :
                        Defendants.                :
                                                   :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Plaintiff’s counsel having moved to withdraw as counsel pursuant to Local Rule

1.4 and having filed their submission under seal, this Court will conduct a teleconference with

Plaintiff and his counsel on July 2, 2020 at 11:00 a.m. Plaintiff’s counsel shall make all

arrangements to ensure Plaintiff’s appearance during the teleconference. Defendants consent to

this Court conducting the teleconference ex parte. (ECF No. 20.)

Dated: June 10, 2020
       New York, New York


                                                       SO ORDERED:


                                                       _______________________________
                                                            WILLIAM H. PAULEY III
                                                                   U.S.D.J.
